FILED
                            NOT FOR PUBLICATION                                 AUG 10 2012

                                                                            MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-30219

              Plaintiff - Appellee,               D.C. No. 1:10-cr-00062-JDS-1

  v.
                                                  MEMORANDUM *
CAMERON SHAWAYNE SMITH,

              Defendant - Appellant.



                   Appeal from the United States District Court
                           for the District of Montana
                Jack D. Shanstrom, Senior District Judge, Presiding

                       Argued and Submitted August 7, 2012
                               Seattle, Washington

Before: GRABER, RAWLINSON, and BLACK**, Circuit Judges.

       Appellant Cameron Shawayne Smith challenges his sentence. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and affirm the district court.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Susan H. Black, United States Senior Circuit Judge for
the Eleventh Circuit, sitting by designation.
      The district court did not commit clear error in concluding that Smith

possessed a firearm during the commission of his drug trafficking offense and

applying an enhancement pursuant to United States Sentencing Guidelines §

2D1.1(b)(1), where the firearm was in his apartment where drugs were found. See

United States v. Restrepo, 884 F.2d 1294, 1296 (9th Cir. 1989); see also United

States v. Lopez-Sandoval, 146 F.3d 712, 716 (9th Cir. 1998) (holding that unloaded

firearms qualify for this enhancement).

      The district court did not abuse its discretion in holding that Smith was

ineligible for safety valve relief where the district court found that Smith failed to

disclose buyers, suppliers, and general facts about the chain of distribution. See 18

U.S.C. § 3553(f)(5); see also United States v. Mejia-Pimental, 477 F.3d 1100,

1105 (9th Cir. 2007) (“[A] defendant satisfies his ‘good faith’ obligation by

providing the Government with truthful, complete information . . .”); United States

v. Shrestha, 86 F.3d 935, 939 (9th Cir. 1996) (noting that the good faith

requirement includes “provid[ing] information concerning co-conspirators”)

(citation omitted).

      The district court did not abuse its discretion in determining that Smith was

ineligible for the two-point reduction for acceptance of responsibility where the

district court found that Smith did not admit to all conduct comprising the offense,


                                           2
including the drug amount, his role, and his possession of the firearm. See

U.S.S.G. § 3E1.1, cmt. n.1.

      Smith’s sentence was not substantively unreasonable because the district

court considered arguments of counsel and the § 3553(a) factors, and sentenced

Smith at the low end of the guideline range. See United States v. Ressam, 679 F.3d

1069, 1089 (9th Cir. 2012), as amended (en banc) (“In determining substantive

reasonableness, we are to consider the totality of the circumstances . . .”) (citation

omitted).

      AFFIRMED.




                                           3